 

EAST PENN manufacturing co., inc,

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

 

Roylslon Nout 2 [ Teffoctive Date; 12718496 Page } af? [ Change # 1480 |

 

 

 

Approved By; Robest D, Harrop . Deoument No; BPPMIPERSISECI A. DOC

 

Fast Penn Manufacturing Driver Code of Conduct

POLICY STATEMENT: ;

Rules and regulations ate essential to the efficient orderly and safe operation of the company’s private carriers
operations, They are supplemental to the existing Company Code of Conduct and published to promote understanding
of what is considered unacceptable conduct and encourage actlon in the event of violations,

The Driver Code of Conduct has been divided into three (3) groups, Namely Group I, Group HL, and Group IT,
A combination violation of any two (2).of any rules in Group II or a combination violation of any three (3) af the
following rules and regulations in Group I and Group II shall be just cause for termination of service; however a
single violation of any rule in Group I and Group Tl which does not recur within one (1) year from,the date of |
infraction of the rule will be removed Hom the personnel records and not be considered for disciplinary purposes.

Group Ty
1" offense: Written Reprilaand
2" offense: Written Reprimand and immediate susponston for three (3) days without pay.
3“ offense: Termination ef employment

1, All chargeable accldents, which ato determined by management to:be preventable by the driver, subject to
accident review committee approval, The total costs for the incident-must exceed $1,500,00.

2, Failure fo deliver the first stop if it can be done legally within the ton-(10) hours. Exceptions to this rule would
have fo be approved by dispatch.

3, Conviction of two (2) moving traffic violations within a 365-day period, Subsequent violations within the 365-
day period will be treated as Groyp | violations, Rule number 3 does not apply to serious traffic violations.

4, Conviction of one (1) serious traffic violation as ‘defined in part 383,5 (a) (b) (c) (df) (6) of the Federal Motor
Carrier Safety regulations,

5, dlabltual failure to report mechanically defective 6 equipment on the work repair order at the garage. (3 tines ina
6 month period,)

6,  Wabitual failure to properly compote reports and trip sheets and hand them in to the proper persons or place. (3
times in a 6 month period. ) ue

7, Habitual failure to had in up-to-date logs. (Three (3) times in six (6) month period.) Logs should be handed in
at the end of each trip, but no. later than Monday of the following week,

8. ‘Truck woilght shall not dkcued the legally Hcensed gross weight of the vehicle.

9, Violation of any’ “federal, state or ‘focal laws pertaining to safety rules and hazardous matetlal procedures, (other
than moving tfiffic violations atid log infractions) (3 times in a 6 month period of’ time)

10. Violatlon of tie.1 1, 14, or 70-hour rule as defined in part 395,3 of the federal motor carrier safety regulations (3
times in a 6- month perlad of tind)

Ll. ‘Hatlure to drive a reasonable route,

12, Pallive: to call into dispateh frojn destination, ( Destination is defined as farthest stop from home terminal,
Drivers reaching their final destination after dispatch hours of operation need to call in prior ta dispatch going
home, The call in should take plice between 4:00 PM and 3:00 PM.

13, Incorrect log entries of more than thirty (30) minutes but not more than two (2) hours, G times within a 365 day
pertod.}

Case 1:21-cv-00229 Document 1-2 Filed 03/22/21 Page 1 of 2
 

EAST PENN manufacturing co., ine.

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

 

 

Revision No,! 2 | Effective Date: 12/14/98 Page 2 of 2 [ Changs # i486
Approved By: Robert D, Harrop '

 

Dooumont No! BPPMIPERSISECIA DOC

 

Group

1" Offense; Written Reprimand and immediate suspension for three (3) days without pay,
2" Offenses ‘Termination of Employment,

14, Belng discourteous to customots,,
15, Not completing list of traffic violations on annual motor vehicle driver certifications of violations. .
16, Incorrect log entries of more that! two (2) hours,
17, Failure to report an acoldent immediately or as soon as feasthle to management.
Group I :
1* Offense: Terminntion of employment,
18, Steuling property of the company, customers of employees,
19. Unauthorized use of oquipment. .
20. Willful damage or gross neplect resulting in damage to equipmenit.' ”
21. Unauthorized carrying of passengers, Po
22, Refusing to drive without just cause,

Record of Reyisions

 

Revisit, # =< Rovibion Date Description

 

 

 

 

“2. og 1f-10-11 Change Number 1480 updated header and footer information

ye

 

Case 1:21-cv-00229 Document 1-2 Filed 03/22/21 Page 2 of 2

 

 
